DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 11 MAY 2021.  The status of the claims is as follows:
Claims 1-8, 12, 16-19 and 21 are pending.
Claims 1-8, 12, and 21 are amended.
Claims 9-11, 13-15, and 20 are canceled.
Claims 17-19 are withdrawn without traverse (04 NOV 2019).
The amendment to Claim 1 overcomes the previous rejection of Claims 1-16 and 21 under 35 U.S.C. 112(b); said rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status s of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hards ‘631 (WO 2013/144631, of record in the application).
Claim 1 – Hards ‘631 teaches a method to manufacture a heterogeneous electrocatalyst (Page 4 Lines 15 – 21; the variation of metal percentage through the layer indicates a heterogeneous material; additionally, Page 16 Lines 22 – 25 discloses the use 
layering a first material on a substrate (Page 7 Line 20 – Page 8 Line 14, the deposited coating is formed on a surface of a support material), the first material having catalytic activity for OER (Page 4 Lines 7 – 13, material is disclosed as catalytic; Page 4 Line 31 – Page 5 Line 2 for a platinum group metal or oxides thereof; Page 5 Line 23-27, iridium or ruthenium is expressly disclosed in OER; Page 6 Line 32 – Page 7 Line 4, ALD process; expressly Page 6 Line 33, alternating pulses of first and second metal precursors);
layering a thin layer of a semiconductive material on the first material (Page 6 Line 33, alternating pulses of first and second metal precursors; Page 5 Lines 4-15 for suitable second metals or oxides thereof; Page 5 Lines 25-27 for recitation of suitable metals e.g. titanium; an oxide of titanium is also contemplated as discussed previously), wherein the thin layer of the semiconductive material is less than 5 nm in thickness (Page 7 Lines 6-10 render obvious a total thin film thickness, including first and second material layers, of less than 5 nm; this necessarily renders obvious second material layer thicknesses of less than 5 nm),
wherein the semiconductive material is layered on the first material by an atomic layer deposition process (Page 6 Line 32 – Page 7 Line 4 ALD),
wherein the number of cycles of the atomic layer deposition process is selected to tune the overpotential or specific catalytic activity of the heterogeneous electrocatalyst for OER (Page 6 Line 32 – Page 7 Line 4 teaches controlling the pulse sequence to attain desired material composition e.g. metal concentration throughout the deposited layer; Page 6 Line 33, alternating pulses of first and second metal precursors; a deposited structure of first and second materials, wherein said first and second materials are different, inherently has a different electronic structure compared to a pure structure of either the first or second material; e.g. A+B is different from pure A because of the absence of B, and is different from pure B because of the absence of A; the combination of A+B is by definition between the 100:0 and 0:100 electronic structures of pure A and pure B), which can be adjusted as desired, based upon the number of cycles in the layering process (Page 6 Line 34 – Page 7 Line 4; express recognition of optimizing the concentration of materials by optimizing the pulse sequence) [by way of non-limiting example, Hards ‘631 enables iridium or iridium oxide for the first metal at Page 4 Line 33 – Page 5 Line 2, titanium or titanium oxide for the second metal at Page 5 Lines 11-12, the interoperability of these materials for the oxygen evolution reaction at Page 5 Lines 23-27, the selection of a conductive mixed metal oxide substrate to catalyze the oxygen evolution reaction at Page 9 Lines 22-27, and e.g. iridium oxide / titanium oxide at Page 5 Lines 23 – 27];
Hards ‘631 does not expressly disclose a number of cycles for the ALD process.  As discussed previously, the pulse sequence may be optimized to control the material properties e.g. material concentrations of the film.  Hards ‘631 further teaches that thickness of the catalyst layer is desirably controlled (Page 7 In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
The above cited teachings of Hards ‘631 are not taught in a single embodiment.  However, the presence of the teachings in a single document in combination with the teaching that the embodiments of the reference may be combined in any number or sequence (Page 10 Lines 26 – 27) renders obvious the selection of the cited limitations in the claimed system.
Hards ‘631 does not expressly teach or suggest the following limitations of Claim 1:
the semiconductive material having an oxidative relative potential of zero charge (EPZC) that exceeds the oxidative relative EPZC of the first material.
wherein by layering the thin layer of the semiconductive material on the first material provides for a lower overpotential or improved specific catalytic activity for OER that is equivalent to or better than electrocatalysts made from RuO2.
and wherein the electrocatalytic activity of the heterogeneous electrocatalyst for the OER is improved in comparison to the electrocatalytic activity of the conductive electrocatalytic substrate. 
As discussed above, Hards ‘631 renders obvious the formation of an iridium oxide / titanium oxide electrocatalyst for an oxygen evolution reaction.  The electrocatalyst may be formed on a conductive mixed metal oxide substrate.  Applicant stipulates in the specification (PG 0071-0072) that the EPZC values of RuO2, IrO2, and TiO2 are 125 mV, 100 mV, and 475 mV, specifically.  Therefore, in the iridium oxide / titanium oxide system rendered obvious by Hards ‘631, the semiconductive material (titanium oxide) has a EPZC greater than the first material (iridium oxide).  Titanium oxide also has a higher EPZC than ruthenium oxide; therefore, the coating of titanium oxide provides for improved specific catalytic activity for OER relative to the ruthenium oxide catalyst by itself.  Applicant further stipulates (PG 0086) that iridium oxide / titanium oxide catalysts have improved catalytic activity relative to ruthenium oxide under the stipulated deposition conditions.  These conditions are rendered obvious by Hards ‘631 as disclosed above.  Since Hards ‘631 renders obvious the materials and methods claimed by Applicant to obtain a desired material, Examiner maintains that Hards ‘631 produces the same material as that which would be obtained by the claimed invention.  If the materials are the same, the material properties are necessarily the same, and therefore the claimed properties of the instant invention would necessarily be present in the material produced by Hards ‘631.
Claim 2 – Hards ‘631 teaches the method of claim 1, wherein the first material and the semiconductive material is comprised of metals, alloys, metal oxides, or combinations thereof (Page 4 Line 31 – Page 5 Line 15 discloses metals and metal oxides in combination; Page 6 Lines 8-15 discloses alloys).  
Claim 5 – Hards ‘631 teaches the method of claim 1, wherein an atomic layer deposition process is used to form a thin layer of the semiconductive material onto the layer of the first material (Page 6 Line 32 – Page 7 Line 4 ALD).  Hards ‘631 does not expressly recite 1 to 20 ALD cycles for this formation.  As discussed previously, the pulse sequence may be optimized to control the material properties e.g. material concentrations of the film.  Hards ‘631 further teaches that thickness of the catalyst layer is desirably controlled (Page 7 Lines 6 – 11).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the number and sequence of ALD cycles to obtain a final product with desired material properties, e.g. thickness and material composition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 16 – Hards ‘631 teaches the method of claim 1, wherein the heterogeneous electrocatalyst exhibits has a more favorable surface charge distribution for the chemical reaction than the conductive electrocatalytic substrate (Applicant stipulates (PG 0082-0083) that iridium oxide / titanium oxide catalysts have improved catalytic activity relative to ruthenium oxide under the stipulated deposition conditions.  These conditions are rendered obvious by Hards ‘631 as disclosed above.  Since Hards ‘631 renders obvious the materials and methods claimed by Applicant to obtain a desired material, Examiner maintains that Hards ‘631 produces the same material as that which would be obtained by the claimed invention.  If the materials are the same, the material properties are necessarily the same, and therefore the claimed properties of the instant invention would necessarily be present in the material produced by Hards ‘631.).

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hards ‘631 as applied to claims 2 and 1 above, and further in view of Norton ‘020 (U.S. PGPub 2011/0053020).
Claim 3 – Hards ‘631 teaches the method of claim 2, wherein the first material and the semiconductive material comprises at least one or more metal oxides selected from e.g. titanium oxides (Page 5 Line 15 discloses titanium oxide generally; therefore, the first material and the semiconductive material comprise titanium oxide since the semiconductive material comprises titanium oxide).  Hards ‘631 does not expressly disclose the stoichiometric titanium oxides claimed in Claim 3.  Norton ‘020 is drawn generally to the formation of catalysts for disparate purposes (Abstract) and more specifically teaches the formation of titanium dioxide catalysts for use in generating hydrogen gas in fuel cell environments (PG 0025 – 0026).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hards ‘631 to choose to deposit titanium dioxide as suggested by Norton ‘020, as Hards ‘631 wants to form catalyst materials which can be used in hydrogen evolution reactions in fuel cells and Norton ‘020 discloses that titanium dioxide is a suitable material for the purpose.
Claim 4 – Hards ‘631 / Norton ‘020 teaches the method of Claim 3, wherein the semiconductive material comprises titanium dioxide (Morton ‘020 PG 0025-0026).
Claim 6 – Hards ‘631 teaches the method of claim 1, wherein an ALD process is used to deposit titanium oxide onto the layer of the first material (Page 6 Line 32 – Page 7 Line 4 ALD).  Hards ‘631 does not expressly recite 1 to 15 ALD cycles for this formation.  As discussed previously, the pulse sequence may be optimized to control the In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). Hards ‘631 does not expressly disclose the stoichiometric titanium oxides claimed in Claim 3.  Norton ‘020 is drawn generally to the formation of catalysts for disparate purposes (Abstract) and more specifically teaches the formation of titanium dioxide catalysts for use in generating hydrogen gas in fuel cell environments (PG 0025 – 0026).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hards ‘631 to choose to deposit titanium dioxide as suggested by Norton ‘020, as Hards ‘631 wants to form catalyst materials which can be used in hydrogen evolution reactions in fuel cells and Norton ‘020 discloses that titanium dioxide is a suitable material for the purpose.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hards ‘631 as applied to claim 1 above, and further in view of Sorenson ‘801 (U.S. PGPub 2010/0085801).
Claims 7 and 8 – Hards ‘631 does not disclose specific precursors for the ALD process.  As discussed above, Hards ‘631 renders obvious the deposition of titanium oxides.  Sorenson ‘801 is drawn to methods of forming thin films for molecular based . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hards ‘631 as applied to claim 1 above, and further in view of Weidman ‘452 (U.S. PGPub 2007/0243452).
Claim 12 – Hards ‘631 teaches the method of Claim 1, wherein the first material is comprised of iridium oxide or ruthenium oxide (Page 4 Lines 30-32, iridium oxide and ruthenium oxide).  Hards ‘631 further teaches that iridium and ruthenium oxides are known catalyst materials (Page 12 Lines 1 – 2).  Hards ‘631 does not teach stoichiometric oxides commensurate with Claim 12.  Weidman ‘452 is drawn to the creation of fuel cell components (Abstract) and teaches that (specifically) ruthenium dioxide is a desirable substrate for use in fuel cells where oxygen catalyst reactions are desired (PG 0039).  As discussed above, Hards ‘631 contemplates oxygen catalysis reactions (Page 5 Lines 19-27).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hards ‘631 to use ruthenium dioxide as a substrate material as suggested by Weidman ‘452, as Hards ‘631 contemplates embodiments which perform oxygen catalysis reactions and .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hards ‘631 as applied to claim 1 above, and further in view of Norton ‘020 and Weidman ‘452.
Claim 21 - Hards ‘631 teaches the method of claim 1, wherein the first material is selected from iridium oxide or ruthenium oxide (Page 4 Lines 30-32), and the second material is titanium oxide (Page 5 Lines 4 – 15) (Page 5 Lines 23-27 for the combination of materials).
Hards ‘631 does not expressly disclose a number of cycles for the ALD process.  As discussed previously, the pulse sequence may be optimized to control the material properties e.g. material concentrations of the film.  Hards ‘631 further teaches that thickness of the catalyst layer is desirably controlled (Page 7 Lines 6 – 11).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the number and sequence of ALD cycles to obtain a final product with desired material properties, e.g. thickness and material composition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Hards ‘631 does not expressly disclose the stoichiometric oxides claimed in Claim 21.  Norton ‘020 is drawn generally to the formation of catalysts for disparate purposes (Abstract) and more specifically teaches the formation of titanium dioxide catalysts for use in generating hydrogen gas in fuel cell 
Hards ‘631 further teaches that for certain catalytic reactions, certain materials are preferred (e.g. Page 5 Lines 23 – 27, iridium and ruthenium are desired materials for oxygen evolution reactions).  Hards ‘631 further teaches that iridium and ruthenium oxides are known catalyst materials (Page 12 Lines 1 – 2).  Hards ‘631 / Norton ‘420 does not teach stoichiometric oxides commensurate with Claims 11 or 12.  Weidman ‘452 is drawn to the creation of fuel cell components (Abstract) and teaches that (specifically) ruthenium dioxide is a desirable material for use in fuel cells where oxygen catalyst reactions are desired (PG 0039).  As discussed above, Hards ‘631 contemplates oxygen catalysis reactions (Page 5 Lines 19-27).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hards ‘631 / Norton ‘420 to use ruthenium dioxide as a catalyst material as suggested by Weidman ‘452, as Hards ‘631 contemplates embodiments which perform oxygen catalysis reactions and Weidman ‘452 .

Response to Arguments
Applicant argues (Pages 8-9) that the amendment to Claim 1 overcomes the rejection under 112(b).  Examiner agrees and withdraws this rejection.
Applicant's arguments filed 11 MAY 2021 regarding the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues (Pages 12-14) that Hards ‘631 does not teach or suggest all the limitations of Claim 1.  Examiner respectfully disagrees.
Applicant argues (Page 12) that Hards ‘631 does not teach or suggest the recited OER related properties of the claimed invention.  Examiner notes that, as argued above, Hards ‘631 teaches or renders obvious the materials and methods used to obtain material which are stipulated by Applicant to have the claimed properties.  As Hards ‘631 is held to produce the same material as the claimed invention, the material produced by Hards ‘631 necessarily has the relevant claimed properties.
Applicant argues (Page 9) that the claimed invention requires layering of the claimed first and second materials.  Examiner notes that Hards ‘631 expressly teaches sequential application of first and second materials (Page 6 Line 32 – Page 7 Line 4), even disclosing an embodiment where the first face of the layer is completely one material and the second opposite face of the layer is completely a second material with any desired gradient therebetween.  If two pure layers of two different materials are formed as part of the same composite structure, one 
Applicant argues (Page 13) that the structure taught by Hards ‘631 is different from, and precluded by, the limitations defining the structure of the claimed invention.  Examiner respectfully disagrees for the reasons stated above.  Regarding the specific argument of pure layers of material, Applicant argues that Hards ‘631 teaches alternating pulses of the materials to achieve a graduation of materials.  Examiner notes that if material pulses are alternated A-B-A-B, the deposited structure will wind up as a uniform mixture of the two materials.  To obtain a gradient, more pulses of one material must be applied at one end of the process and more pulses of the other material must be applied at the other end of the process (e.g. A-A-A-B-B-A-B-A-A-B-B-B).  Therefore, the requirement that pulses of material are alternated does not prevent forming of gradient structures, and it does not require equal alternation of pulses throughout the deposition.
Applicant argues (Page 13) that layers provided one on top of another do not provide for intimate mixing of the layers.  Examiner respectfully notes that ALD, as exemplified by both Applicant and Hards ‘631, is a process where half-reactions are sequentially performed on material previously deposited on the substrate.  Each half-reaction forms bonds to the previously deposited material, intimately connecting the materials.
Applicant argues (Page 14) that Examiner’s argument teaches the reverse order of materials than that claimed.  Examiner notes that the terms “first” and 
Applicant argues that claims which depend from an allowable claim (in the instant case, Claim 1) are themselves allowable.  Examiner notes that at the present time, Claim 1 is not held as allowable.  Therefore, no claim can be held as allowable solely on this basis.
Applicant argues generally that where additional references are cited, these references do not make up for the alleged deficiencies of Hards ‘631.  Examiner maintains that the alleged deficiencies are properly taught or suggested by Hards ‘631, and therefore the additional references are not required to address them further.
Applicant makes no specific argument to any dependent claim other than Claim 21.  Examiner maintains the propriety of the rejections of the dependent claims, exclusive of Claim 21, in the absence of an argument which distinguishes the claims over the prior art of record.
As regards Claim 21, Applicant argues (Page 16) that Hards ‘631 does not disclose or suggest the general conditions or limitations of Claim 1 or Claim 21.  Examiner notes that as regards Claim 1, the language of the claim is broader than the interpretation desired by Applicant and Hards ‘631 is commensurate with the claim as presented (as discussed above).  As regards Claim 21, Examiner notes Hards ‘631 is not limited to embodiments where the outer surface is pure first metal and the inner surface is pure second metal (e.g. Page 6 Lines 8-15).  Preferred embodiments may encourage higher percentages in accordance with Applicant’s argument; however, it is well settled that disclosed examples and preferred embodiments do not constitute a teaching away from In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712        

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712